Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Leone, J., at plea; Rienzi, J., at sentencing), rendered November 30, 1995, convicting him of attempted criminal possession of a controlled substance in the third degree, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Kuffner, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the suppression court, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Under the circumstances of this case, there is no reason to disturb the hearing court’s *674determination. Miller, J. P., Pizzuto, Goldstein and Florio, JJ., concur.